DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brandao et al. (US 9848577) (hereinafter Brandao).
Regarding claim 1, Brandao teaches an ear tag module, comprising: 
a rod member (shaft) (124,238) (see Figure 3A);
a spike (tip) (126,242) disposed on one side of the rod member (shaft) (124,238) (see Figure 3A); a circuit (controller (142), DRAM (144), Flash (146), Logic circuits (148), TX/RX (154), GPS (156) mounted on a printed circuit board) component disposed on another side of the rod member (see column 4, line 62 through column 5, line 31; column 9, lines 29-62 and Figures 3A, 4 and 14B); and 
a temperature sensor (temperature sensor) (140) electrically connected to the circuit component (controller (142), DRAM (144), Flash (146), Logic circuits (148), TX/RX (154), GPS (156) mounted on a printed circuit board (202)) (see column 4, line 62 through column 5, line 31; column 9, lines 29-62 Figure 3A, 4-5, 6A, 14B, and 15), wherein when the spike penetrates an ear (see Figures 13 and 14), the ear is in contact with the rod member (shaft) (124,238) (see Abstract, column 1, lines 38-48, column 3, lines 13-24 and Figures 13 and 14), and the temperature sensor (temperature senor) (140) is located in the rod member (shaft) (124,238) to detect a temperature of the ear and transmit at least one temperature sensing information to the circuit component (controller (142), DRAM (144), Flash (146), Logic circuits (148), TX/RX (154), GPS (156) mounted on a printed circuit board (202)) (see Abstract, column 1, lines 38-48, column 3, lines 13-24, column 4, line 62 through column 5, line 31; column 9, lines 29-62 and Figures 3A, 4 and 14B).

    PNG
    media_image1.png
    412
    706
    media_image1.png
    Greyscale
Regarding claim 5, Brandao further teaches an upper cover (upper cover); and a lower cover (lower cover) connected to the other side of the rod member (shaft) (124,238) and assembled with the upper cover to define an accommodating space, and the circuit component is located in the accommodating space (space occupied by controller (142), DRAM (144), Flash (146), Logic circuits (148), TX/RX (154), GPS (156) mounted on the printed circuit board(202)) (see Figures 3A, 4 and 14B).

Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen et al. (CN 207412150) (hereinafter Chen).
Regarding claim 1, Chen teaches an ear tag module, comprising: 
a rod member (rod) (21);
a spike (limiting mechanism) (27) disposed on one side of the rod member (rod)(21);
a circuit component (circuit board) (24) disposed on another side of the rod member (see Figures 1-2); and 
a temperature sensor (temperature sensor) (22) electrically connected to the circuit component (circuit board) (24) (see Figures 1-2), wherein when the spike penetrates an ear, the ear is in contact with the rod member (rod) (21) (see Figures 1-2), and the temperature sensor (temperature sensor) (22) is located in the rod member (rod) (21) to detect a temperature of the ear and transmit at least one temperature sensing information to the circuit component (circuit board) (24) (see Abstract, page 2, line 7-18, page 3, line 1-12, line 33 through page 4, line 44 and Figures 1-2).
Regarding claim 2, Chen teaches the rod member (rod) (21) comprising at least one first housing portion and a second housing portion (extending part) (28) connected to the at least one first housing portion (rod)(21), and a thermal conductivity of the at least one first housing portion is greater (rod 21 made of heat conductor, such as a metal material, iron, stainless steel…; see page 4, lines 1-2) than a thermal conductivity of the second housing portion (extending part being made of elastomer; see page 4, lines 7-12) (see Abstract, page 2, line 7-18, page 3, line 1-12, line 33 through page 4, line 44 and Figures 1-2).
Regarding claim 3, Chen further teaches a material of the at least one first housing portion of the rod member and a material of the second housing portion are biocompatible (see page 4, lines 1-2 and lines 7-12), and the material of the at least one first housing portion comprising stainless steel (see                   page 4, lines 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hanamatsu et al. (JP 2004298020) (hereinafter Hanamatsu).
Regarding claim 4, Chen teaches all the limitations of claim 2.
However, Chen does not explicitly teach the at least one first housing portion of the rod member having an accommodating opening, the temperature sensor is fixed at the accommodating opening, and when the spike penetrates the ear, the temperature sensor is in direct contact with the ear.
Hanamatsu teaches the at least one first housing portion of the rod member (ear piercing shaft member) (31) having an accommodating opening (opening occupied by temperature sensor 4; see Figure 3), the temperature sensor (temperature sensor) (4) being fixed at the accommodating opening (opening), and when the spike (tip of ear piercing shaft member) (31) penetrates the ear, the temperature sensor (temperature sensor) (4) being in direct contact with the ear (see paragraphs 0007, 0024 0033 and 0038 and Figures 1 and 3).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the ear tag module as taught by Chen with the at least one first housing portion of the rod member having an accommodating opening, the temperature sensor is fixed at the accommodating opening, and when the spike penetrates the ear, the temperature sensor is in direct contact with the ear as taught by Hanamatsu.  One would be motivated to make this combination in order to provide a more accurate measurement of body temperature.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brandao in view of Singh (US 2017/0156288) (hereinafter Singh).
Regarding claim 6, Brandao further teaches an auxiliary temperature sensor (secondary temperature sensor) (150), and the circuit component comprising a circuit board (printed circuit board), and the other end of the auxiliary temperature sensor (secondary temperature sensor) (150) being electrically connected to the circuit board (printed circuit board) (202) (see column 3, lines 49-59, column 4, lines 62 through column 5, line 43, column 8, lines 1-20 and Figures 9 and 15).
 However, Brandao does not explicitly teach the lower cover having a viewing window, the auxiliary temperature sensor being disposed in the viewing window, one end of the auxiliary temperature sensor being attached in the viewing window of the lower cover.
Singh teaches the lower cover having a viewing window (Note: infrared temperature sensors have associated windows/lens in order to provide a field of view to enable infrared temperature measurement), the auxiliary temperature sensor (infrared temperature sensor) (114) being disposed in the viewing window, one end of the auxiliary temperature sensor (infrared temperature sensor) (114) being attached in the viewing window of the lower cover (see paragraph 0065 and 0103 and Figure 2C).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the ear tag module as taught by Brandao with the lower cover having a viewing window, the auxiliary temperature sensor being disposed in the viewing window, one end of the auxiliary temperature sensor being attached in the viewing window of the lower cover as taught by Singh.  Brandao teaches providing an auxiliary temperature sensor in order to monitor differences between first and second temperature measurements and determine health status of the animal.  Singh teaches determining differential temperatures between multiple locations of an animal and the ambient environment.  One would be motivated to make this combination in order to provide a non-contact temperature measurement and allow for monitoring an animal state of health by determining differential temperatures between multiple locations of an animal and the ambient environment.
Regarding claim 7, Brandao further teaches the temperature sensor (temperature sensor) (140) comprising a resistance temperature sensor (thermistor) or a thermocouple sensor (thermocouple) (see line 62 through column 5, line 31 and column 5, lines 9-11).
However, Brandao does not explicitly teach the auxiliary temperature sensor being an infrared temperature sensor.
Singh teaches the auxiliary temperature sensor being an infrared temperature sensor (infrared temperature sensor) (114).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary temperature sensor as taught by Brandao with an infrared temperature sensor as taught by Singh.  Brandao teaches providing an auxiliary temperature sensor in order to monitor differences between first and second temperature measurements and determine health status of the animal.  Singh teaches determining differential temperatures between multiple locations of an animal and the ambient environment.  One would be motivated to make this combination in order to provide a non-contact temperature measurement and allow for monitoring an animal state of health by determining differential temperatures between multiple locations of an animal and the ambient environment.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brandao in view of Ihara (WO 2016/181604) (hereinafter Ihara) in further view of Chen (CN 205646969) (hereinafter Chen ‘969).
Regarding claim 8, Brandao teaches all the limitations of claim 5.
However Brandao does not explicitly teach the lower cover comprising a first portion and a second portion connected to the first portion, a thermal conductivity of the first portion being greater than a thermal conductivity of the second portion, and the circuit component comprising: a thermoelectric component connected to the first portion of the lower cover; a booster circuit electrically connected to the thermoelectric component; a super capacitor electrically connected to the booster circuit; a circuit board electrically connected to the booster circuit and the super capacitor; and a battery electrically connected to the circuit board.
Ihara teaches the lower cover comprising a first portion (housing) (14) and a second portion (portion where power generation unit resides) (11) connected to the first portion (housing) (14), and the circuit component comprising: a thermoelectric component (power generation unit (11) may be a thermoelectric conversion element that generates power using a temperature difference) connected to the first portion (housing) (14) of the lower cover (see Abstract, page 3, lines 16-20 and Figure 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the ear tag module as taught by Brandao with the lower cover comprising a first portion and a second portion connected to the first portion, and the circuit component comprising: a thermoelectric component connected to the first portion of the lower cover as taught by Ihara.  One would be motivated to make this combination order to provide an alternative power source by allowing the ear tag module to obtain power using temperature differences between the body temperature of the livestock and the outside air temperature.
However, Brandao as modified by Ihara does not explicitly teach a thermal conductivity of the first portion being greater than a thermal conductivity of the second portion, a booster circuit electrically connected to the thermoelectric component; a super capacitor electrically connected to the booster circuit; a circuit board electrically connected to the booster circuit and the super capacitor; and a battery electrically connected to the circuit board.
It is very well known in the art to provide the first portion of the cover where the thermoelectric generator is located with a material having greater thermal conductivity than a thermal conductivity of the second portion in order to allow the thermoelectric generator to obtain body heat of the livestock and acquire a temperature differences between the body temperature of the livestock and the outside air temperature.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the first portion and second portion as taught by the prior combination with a thermal conductivity of the first portion being greater than a thermal conductivity of the second portion. One would be motivated to make this combination in order to allow the thermoelectric generator to obtain body heat of the livestock and acquire a temperature differences between the body temperature of the livestock and the outside air temperature.
 It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
However, Brandao as modified by Ihara does not explicitly teach a booster circuit electrically connected to the thermoelectric component; a super capacitor electrically connected to the booster circuit; a circuit board electrically connected to the booster circuit and the super capacitor; and a battery electrically connected to the circuit board.
Chen ‘969 teaches teach a thermoelectric component (temperature difference generating module) (210); a booster circuit (booster converting circuit) (302) electrically connected to the thermoelectric component (temperature difference generating module) (210); a super capacitor (super capacitor/storage unit) (211) electrically connected to the booster circuit (booster converting circuit) (302); a circuit board (printed circuit board) electrically connected to the booster circuit (booster converting circuit) (302) and the super capacitor super capacitor/storage unit) (211); and a battery (battery) electrically connected to the circuit board (printed circuit board) (see Abstract, page 3, lines 29-38, page 5, lines 15-47, page 7, lines 8-41 and Figures 1-4 and 17-18).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the ear tag module as taught by the prior combination with a booster circuit electrically connected to the thermoelectric component; a super capacitor electrically connected to the booster circuit; a circuit board electrically connected to the booster circuit and the super capacitor; and a battery electrically connected to the circuit board as taught by Chen ‘969.  One would be motivated to make this combination to convert the small current and low voltage generated by the thermoelectric generator to small current high voltage in order to charge the super capacitor and recharge the battery. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brandao in view of Suo (CN 106912396) (hereinafter Suo).
Regarding claim 9, Brandao teaches a sleeve (backing member) (246) member connected to an edge of the other side of the rod member (shaft) (238), an extending direction of the sleeve member (backing member) (246) being perpendicular to an extending direction of the rod member (shaft) (238) (see Figure 14B); and an accommodating housing comprising a cover (main body) (234) and an assembly member (shaft assembly) (236) connected to the cover (main body) (234), the circuit component (controller (142), DRAM (144), Flash (146), Logic circuits (148), TX/RX (154), GPS (156) mounted on the printed circuit board) being located in the cover (main body) (234), the temperature sensor (temperature sensor) (140) being fixed in the assembly member (shaft assembly) (236), a material of the assembly member (shaft assembly) (236) comprising a metal (metal tip) (242), and the cover bearing on the sleeve member (backing member) (246) (see column 9, lines 29-47 and Figures 4, 14A-14B and 15).
However, Brandao does not explicitly teach when the spike penetrates the ear, the assembly member is located in the rod member and in contact with the rod member.
Suo teaches when the spike (conical structure tag) (13) penetrates the ear, the assembly member (ear tag neck) (12) being located in the rod member (screw cap) (18) and in contact with the rod member (screw cap) (18) (see page 4, lines 1-15, lines 19-20 and lines 34-44 and Figures 1 and 6).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the ear tag module as taught by Brandao with when the spike penetrates the ear, the assembly member is located in the rod member and in contact with the rod member as taught by Suo.  Brandao teaches the ear tag module being removable and replaceable.  Suo teaches a removable ear tag module with a securing mechanism/screw cap to prevent loosening or dropping. One would be motivated to make this combination in order to prevent loosening or dropping of the ear tag module. 
Regarding claim 10, the prior combination teaches all the limitations of claim 9.
However, Brandao as modified by Suo does not explicitly teach the accommodating housing being removably assembled in the rod member, and when the spike penetrates the ear, the assembly member enters the rod member from the other side of the rod member, so that the temperature sensor is located in the rod member.
Suo teaches an accommodating housing (tag)(1) being removably assembled in the rod member (screw cap) (18), and when the spike (conical structure tag)(13) penetrates the ear, the assembly member (tag)(1) enters the rod member (screw cap) (18) from the other side of the rod member (screw cap) (18), so that the temperature sensor is located in the rod member (screw cap) (18) (see page 4, lines 34-44 and Figures 1 and 6).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the ear tag module as taught by Brandao with the accommodating housing being removably assembled in the rod member, and when the spike penetrates the ear, the assembly member enters the rod member from the other side of the rod member, so that the temperature sensor is located in the rod member as taught by Suo.  Brandao teaches the ear tag module being removable and replaceable.  Suo teaches a removable ear tag module with a securing mechanism/screw cap to prevent loosening or dropping. One would be motivated to make this combination in order to prevent loosening or dropping of the ear tag module. 
Regarding claim 11, The prior combination teaches all the limitations of claim 9.
However, Brandao as modified by Suo does not explicitly teach the accommodating housing being screwed into the rod member, one of the assembly member and the rod member having a threaded portion, and the other of the assembly member and the rod member having a screw portion, and when the spike penetrates the ear, the assembly member is screwed into the rod member from the other side of the rod member via the threaded portion and the screw portion, so that the temperature sensor is located in the rod member.
Suo teaches the accommodating housing (tag) (1) being screwed into the rod member (screw cap) (18), the assembly member (ear tag neck) (12) having a threaded portion (screw thread) (17) , and the rod member (screw cap) (18) having a screw portion (locking nut) (see page 4, lines 11-15 and Figures 1 and 6), and when the spike (conical structure tag) (13) penetrates the ear, the assembly member (tag) (1) is screwed into the rod member (screw cap) (18) from the other side of the rod member via the threaded portion (screw thread) (17) and the screw portion (locking nut), so that the temperature sensor is located in the rod member (screw cap) (18) (see page 4, lines 1-15, lines 19-20 and lines 34-44 and Figures 1 and 6).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the ear tag module as taught by Brandao with the accommodating housing being screwed into the rod member, one of the assembly member and the rod member having a threaded portion, and the other of the assembly member and the rod member having a screw portion, and when the spike penetrates the ear, the assembly member is screwed into the rod member from the other side of the rod member via the threaded portion and the screw portion, so that the temperature sensor is located in the rod member as taught by Suo.  Brandao teaches the ear tag module being removable and replaceable.  Suo teaches a removable ear tag module with a securing mechanism/screw cap to prevent loosening or dropping. One would be motivated to make this combination in order to prevent loosening or dropping of the ear tag module. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brandao in view of Robbins (US 2019/0059336) (hereinafter Robbins).
Regarding claim 12, Brandao teaches all the limitations of claim 1.
However, Brandao does not explicitly teach a label component comprising a label portion and a fixing portion connected to the label portion, wherein the spike passes through the fixing portion of the label component, and when the spike passes through the ear, the ear is located between the label component and the circuit component.
Robbins teaches a label component (ear tag identifier) (140) comprising a label portion (wide part of ear tag identifier) and a fixing portion (fitting similar to 110) connected to the label portion, wherein the spike (stud) (108) passes through the fixing portion (fitting similar to 110) of the label component (ear tag identifier) (140), and when the spike (stud) (108) passes through the ear, the ear is located between the label component (ear tag identifier) (140) and the circuit component (electronic circuit board) (120) (see paragraphs 00401 and 0051 and Figures 2A-2B, 3 and 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the ear tag module as taught by Brandao with a label component comprising a label portion and a fixing portion connected to the label portion, wherein the spike passes through the fixing portion of the label component, and when the spike passes through the ear, the ear is located between the label component and the circuit component taught by Robbins.  One would be motivated to make this combination in order to provide an alternative way of attaching the label component to the ear of the animal.  Additionally, the mechanism allows to attach other items that may aid an operator in maintaining an organized operation.
Regarding claim 13, Brandao teaches when the spike (tip) (242) penetrates the ear, the ear is located between the spike (tip) (242) and the label component (tag assembly) (232) (see Figure 14B).
However, Brandao does not explicitly teach the label component comprising a label portion and a fixing portion connected to the label portion, wherein the rod member passes through the fixing portion of the label component.
Robbins teaches the label component (ear tag identifier) (140) comprising a label portion (wide part of ear tag identifier) and a fixing portion (hole; see paragraph 0052 and Figure 4) connected to the label portion, wherein the rod member (stud) (108a) passes through the fixing (hole) portion of the label component (ear tag identifier) (140) (see paragraphs 0052-0053 and Figures 4 and 6).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the ear tag module as taught by Brandao with the label component comprising a label portion and a fixing portion connected to the label portion, wherein the rod member passes through the fixing portion of the label component as taught by Robbins.  One would be motivated to make this combination in order to provide an alternative way of attaching the label component to the ear of the animal.  Additionally, the mechanism allows to attach other items that may aid an operator in maintaining an organized operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luo et al. (CN 204363964) teaches an ear tag module, comprising: a rod member (bearing rod) (2); a spike (puncture cone) (1) disposed on one side of the rod member (bearing rod) (2); a circuit component (processing module (31) and power supply module (33)) disposed on another side of the rod member; and a temperature sensor (temperature sensing module) (21) electrically connected to the circuit component (processing module (31) and power supply module (33)), wherein when the spike penetrates an ear, the ear is in contact with the rod member (bearing rod) (2), and the temperature sensor (temperature sensing module) (21) is located in the rod member (bearing rod) (2) to detect a temperature of the ear and transmit at least one temperature sensing information to the circuit component (processing module (31) and power supply module (33)) (see Abstract, paragraphs 0003, 0008, 0009, 0022-0025 and Figures 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855